Order denying motion for an examination before trial reversed on the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. There is disparity in the figures in the' pleadings of the parties in respect to the amount representing sales and credits. We think the examination sought by plaintiff, with the books and documents of the defendants produced on such examination, would aid in facilitating the trial; and that, therefore the examination may be deemed necessary. Examination may proceed on five days’ notice, at a time and place to be stated in the order. Lazansky, P. J., Young, Hagarty, Tompkins and Davis, JJ., concur. Settle order on notice.